Citation Nr: 1608373	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-16 698	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable disability rating for a left foot disability, to include the residuals of fractures in the third, fourth, and fifth metatarsals with metarsalgia.

2.  Entitlement to a compensable disability rating for celiac disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 2000 to June 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the RO in Boise, Idaho, from where this appeal was certified.

A hearing was held before a Veterans Law Judge in July 2015.  A transcript was prepared and added to the record.  The Veterans Law Judge who conducted the hearing is not available to decide the appeal.  In November 2015 the Board sent the Veteran a letter informing her that she had the right to a hearing before another Veterans Law Judge.  To date there has been no response, and therefore the Board finds that the Veteran waives her right to an additional hearing.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's left foot disability caused moderate difficulties as a result of chronic, moderate pain and it had a moderate impact on daily activities.

2.  Throughout the period on appeal, the Veteran's celiac disease caused a moderate disability with frequent episodes of abdominal pain and associated bowel symptoms.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no higher, have been met for a left foot disability, to include the residuals of fractures in the third, fourth, and fifth metatarsals with metarsalgia.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5284 (2015).

2.  The criteria for a disability rating of 10 percent, but no higher, have been met for celiac disease.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.20, 4.113, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a March 2014 Statement of the Case.  Therefore, no further notice as to this claim is needed.

The Veteran's service treatment records, VA medical treatment records, private medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in July 2011 and August 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records, VA medical treatment records, private medical treatment records, and lay statements and the VA examiners performed physical examinations.  Further, the examination reports provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examination and opinions to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is service connected with non-compensable disability ratings for a left foot disorder and celiac disease throughout the duration of the appeal.  At all relevant times, the Veteran has argued that his disabilities warrant a higher rating.  

Left Foot Disorder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

Under Diagnostic Code 5284, a 10 percent rating is provided for a "moderate" foot injury.  A 20 percent rating is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2015).

Throughout the period on appeal, the Veteran's service-connected left foot disorder is assigned a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Thus, in order to warrant a higher rating, the evidence would have to demonstrate a "moderate" foot injury.

The Veteran first underwent VA examination in connection with her left foot disorder in July 2011.  She told the VA examiner that she had injured her left foot in 2001 while running, and that she continues to have intermittent pain and aching.  She asserted that wearing dress shoes aggravated her pain, but that she was not taking any medication or using orthotics for her foot pain.  On physical examination the Veteran's gait was normal and she had full strength and range of motion in the feet.  The VA examiner diagnosed the Veteran with left foot fractures but did not provide an opinion as to her disability level.  The Veteran received some intermittent treatment for her left foot pain, but there were few noted symptom flare-ups.

In August 2015 the Veteran had an additional VA examination for the left foot disability, and the Veteran maintained that she had aching pain in the foot and that wearing heels continued to be uncomfortable on her left foot.  On physical examination the Veteran exhibited tenderness in the left foot, and her left foot x-ray showed a malunion in the third and fourth metatarsals with neuroma and metatarsalgia.  The VA examiner opined that the Veteran's left foot disorder was of moderate severity.  

Although there is lay evidence of pain throughout the appeal period, based on probative evidence of limitation of motion secondary to pain at the time of the August 2015 VA examination, the Board finds that the criteria for a minimum disability rating of 10 percent has been met for a left foot disorder.  See 38 C.F.R. § 4.59; and Burton v. Shinseki, 25 Vet. App. 1 (2011) (providing that where the veteran has a noncompensable rating and complains of pain on motion, the veteran is entitled to at least the minimum compensable rating for the joint).  The evidence does not, however, support a rating of 20 percent or more under Diagnostic Code 5284, as there is no obvious deformity, the foot is neurovascularly sensory intact with a vertical Achilles and no calluses or skin lesions.  The Veteran has not indicated that she is unable to walk or that there are other defects in the foot that would warrant a higher disability rating.  The treatment records are consistent with this finding.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for a left foot disorder, the benefit of the doubt doctrine does not apply.  38 C.F.R. § 4.71a, Diagnostic Code 5284; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Celiac disease

The Veteran's service-connected celiac disease is rated under Diagnostic Code 7319 for irritable colon syndrome.  38 C.F.R. § 4.114, DC 7319.  Under the rating criteria, a 10 percent evaluation is assigned for moderate irritable bowel syndrome (IBS), with frequent episodes of bowel disturbance with abdominal distress.  A maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

Throughout the period on appeal, the Veteran's service-connected celiac disease is assigned a noncompensable disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Thus, in order to warrant a higher rating, the evidence would have to demonstrate a "moderate" disability with frequent episodes of bowel disturbance with abdominal distress.  

In July 2011 the Veteran underwent VA examination in connection with her celiac disease, and she told the VA examiner that her symptoms began when she was deployed to Afghanistan in 2005.  She asserted that she had a mix of diarrhea and constipation symptoms and that she now has a gluten-free diet.  The Veteran reported that if she strayed from her diet she will have bloating and gas symptoms.  During the physical examination the Veteran had no abdominal tenderness but her bowel sounds were active.  The VA examiner diagnosed her with celiac disease but did not provide an opinion as to the severity of the disability.  

The Veteran's celiac disease was monitored at VA throughout the appeal, but her condition was predominantly stable.  Nonetheless, her service treatment records show consistent complaints of diarrhea and constipation.  Viewing the records as a whole, the Board finds the above reports considered together suggest a moderate disability with frequent episodes of bowel disturbance with abdominal distress as contemplated by the 10 percent rating criteria.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).

The Board further finds that a rating in excess of 10 percent is not warranted under any other applicable provision of the rating schedule.  38 C.F.R. § 4.114, Diagnostic Codes 7319.  The evidence does not show that the Veteran's celiac disease results in any malnutrition or other debility.  Additional ratings are not for further consideration.  38 C.F.R. § 4.114. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for celiac disease, the benefit of the doubt doctrine does not apply.  38 C.F.R. § 4.114, Diagnostic Code 7319; Gilbert, 1 Vet. App. 49.

  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected left foot disorder is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5284.  During the period on appeal, the Veteran's left foot disorder was manifested by pain, stiffness, and limited range of motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of left foot injuries, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  
As it pertains to the Veteran's celiac disease, the Board finds that the Veteran's disability picture is not as unusual or exceptional in nature as to render her disability ratings inadequate, whether considering this disability alone or in connection with her additional service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The schedular criteria contemplate mild, moderate, and severe IBS symptoms with concomitant abdominal pain and bowel disturbances, which is consistent with the Veteran's symptoms of celiac disease.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Finally, the Board notes that under Johnson, 762 F.3d 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

Here, the Veteran has not asserted that she is unable to work as a result of her service-connected disabilities, nor has the issue otherwise been raised by the record.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.  


ORDER

Entitlement to a disability rating of 10 percent, but no higher, is granted for a left foot disability, to include the residuals of fractures in the third, fourth, and fifth metatarsals with metarsalgia.

Entitlement to a disability rating of 10 percent, but no higher, is granted for celiac disease.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


